EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Duchnowski; Michelle (US 10040080 B1) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Claims
Claims 1-20 are allowed.
Reasons for Allowance
Applicant’s arguments filed 01 March 2021 have been considered and are persuasive. Examiner advances additional reasons for allowance.

Colombo; Aldo (US 20170348517 A1), the closest art of record, discloses an applicator device (¶ [0009], [0022]), including 
a main body (¶ [0023], hollow chamber 3), 
a holder configured to extend inside the main body (¶ [0023], cartridge 2); 
wherein a liquid composition contacts a second surface of the holder (¶ [0023], cartridge 2 in form of a hollow container, containing a first medical substance Sa).
However, Colombo lacks a film that covers an opening of the main body and a sheet configured to extend inside the main body. Instead, Colombo describes a sharp or 

Also of record, Horn; Meri (US 10118466 B1) discloses systems, devices, and methods for delivering selected amounts of scented, pasty wax mixtures (col. 1, lines 5-13), comprising: 
a sheet (col. 7, lines 25-30, dispense bag 10);
wherein a composition contacts a second surface of the sheet (col. 7, lines 25-30, scented, pasty wax mixture 70). 
However, Horn lacks a main body and does not configure the sheet to extend inside a main body. Instead, Horn configures the dispense bag 10 as a freestanding or independent container which is manipulated directly by the user (col. 7, lines 55-65, The user can cut along one of the cut lines 50 with a scissors 110, or knife or razor to form a desired dispensing opening. With the cut lines 50 the user can control the amount of scented, pasty wax mixture 70 to be dispensed from the flexible bag 10).



The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Ben-Arie; Jezekiel (US 20140339257 A1) discloses a dispenser (¶ [0006], [0019], [0023]), comprising a main body (¶ [0023], the upper part 24A and the lower part 25A); 
a sheet configured to extend inside the main body and to hold a liquid composition (¶ [0024], bag 21A, which is filled with fluent product to be dispensed). 
However, Ben-Arie lacks a film that extends around a circumference of a first end of the main body and at most provides a pair of narrowed openings that accommodates a nozzle and screw element attached to the sheet (¶ [0024], rectangular box 24C; ¶ [0025], rectangular box 25E). 
Boumnso; Jerome (US 20060163287 A1) discloses a main body (¶ [0014], body (C)); and a sheet configured to extend inside the main body and hold a liquid composition (¶ [0014], retractable flexible pouch (B)). However, Boumnso lacks a film that covers an opening of the main body and instead places a nozzle of the sheet through an opening in the main body (¶ [0020], passage of the neck (a1) of the container (A) through the opening (c1) of the body (C)). 
Tacheny; Thierry et al. (US 20170081103 A1) describes a rigid box containing a bag designed to contain a liquid or viscous food (¶ [0002]), including a main body (¶ [0012], wall or walls (2)); and a sheet configured to extend inside the main body and to contain a liquid composition (¶ [0014], a soft bag (4) for a liquid or viscous food). 
However, Tacheny lacks a film that covers an opening of the main body and instead requires an opening in the main body to accommodate a nozzle for the sheet (¶ [0013], said box (1) has a lower part (1I) with a bottom (8), an upper part (1S) and at least one passage (9) for the part (5)). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781